The opinion of the court was delivered by
Garrison, J.
Upon the merits this assessment should be affirmed for the reasons stated in the memorandum filed by the board of equalization of taxes which correctly construes the Tax act of 1903 and applies it to the facts and also points out the significant changes in the Tax act since the case of Bancroft v. Magill, 40 Vroom 589, was decided.
Upon a matter of procedure, however, the writ will have to be dismissed unless the record is perfected by bringing up the judgment of the board of equalization affirming the assessment upon an appeal to it. Royal Manufacturing Co. v. Rahway, 46 Vroom 416.
Under the practice laid down by this case the writ will be dismissed unless within ten days the judgment of the state board is brought up and made a part of the return; in which case the defendant may at once move for tire affirmance of said judgment.